Per Curiam:
The order appealed from should be modified and the complaint made more definite and certain in the following particulars, to wit: Paragraph 10. By showing the date of the contract under Which the stock was issued to the individual defendants, the parties thereto,, and whether the same was oral or in writing. Paragraph 13. By' showing the same particulars as above with regard to the contract or contracts alleged in this paragraph. Paragraph 13. By showing -what part of the $16,000 was received by the individual defendants and by the motion company, and what part was redeived for services by the individual defendants as members of the board5 of directors, if any, or by alleging that plaintiff has no knowledge or information sufficient to form a belief as to such details. *929Paragraphs 15 and 17. By showing the dates of the several demands for the commencement of this action, upon whom such demands were made, and whether the same were oral or in writing. As thus modified, order affirmed, without costs. Present — Ingraham, P. J., Clarke, Scott, Dowling and Hotchkiss, JJ. Order modified as directed in opinion, and as modified affirmed, without costs. Order to be settled on notice.